Citation Nr: 1424507	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  09-44 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected knee disabilities.  

2.  Entitlement to an initial compensable disability evaluation for a scar of the right knee.  

3.  Entitlement to an effective date prior to July 2, 2008 for the establishment of a 20 percent disability evaluation for left knee instability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to March 1992. 

The appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2010 the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  In April 2012, the Board issued a decision that, in pertinent part, denied the appealed claim of entitlement to service connection for degenerative disk disease of the lumbar spine, to include as secondary to service-connected knee disabilities; denied the appealed claim of entitlement to an effective date prior to July 2, 2008 for the establishment of a 20 percent disability evaluation for left knee instability; and granted an initial 10 percent disability evaluation for a scar of the right knee.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's April 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the August 2010 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.  

The Board issued a March 2014 decision which vacated the Board's determinations for the above-listed three issues in its April 2012 decision.  However, in that March 2014 vacating decision, the Board characterized the Board's April 2012 determination on the issue of entitlement to an initial compensable disability evaluation for a scar of the right knee as a denial of that issue, whereas in fact the Board in its April 2012 decision granted a 10 percent initial disability evaluation for the right knee scar.  Following the April 2012 Board decision, the RO, by a June 2012 decision, effectuated the Board's April 2012 grant of a 10 percent initial evaluation for right knee scar, with that rating assigned effective from May 21, 2008.  Because the Board herein again finds that an initial 10 percent evaluation is warranted, any complication associated with RO's June 2012 decision effectuating that now-vacated portion of the Board's April 2012 decision is avoided.  

In an April 2012 remand that followed the above-noted April 2012 decision, the Board remanded claims for entitlement to a disability evaluation in excess of 10 percent for postoperative status, patellofemoral syndrome of the right knee with degenerative changes and limitation of motion; and entitlement to a disability evaluation in excess of 10 percent for lateral instability of the right knee.  These actions were not decisions, and hence were not vacated by the March 2014 decision.  They are also not presently before the Board for review.

By a March 2014 letter the Veteran's authorized representative sought to associate a claim for "unemployability" with the Veteran's claim for a back condition.  However, the Board herein is not addressing an increased rating claim for lumbar degenerative disk disease, but rather a service connection claim, which the Board herein remands.  Hence, a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) on the basis of the back disorder cannot be part of the present adjudication, because the back disorder considered herein is not service connected, and hence an increased rating for service-connected disability including on the basis of unemployability is not the subject of the present appeal.  See 38 C.F.R. § 4.16 (2013) (regulation governing TDIU claims).  To the extent the Veteran and his representative may be seeking nonservice-connected pension benefits based on the Veteran's unemployability, or may be seeking TDIU due to other service-connected disabilities, the Veteran and his representative are directed to file such claims with the RO.  

The record in this case includes the physical claims file as well as electronic records within Virtual VA and within the Veterans Benefits Management System (VBMS).  

The issue of entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected knee disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  Since the award of service connection, the Veteran's scarring of the right knee has been associated with tenderness; it is not deep, does not cause limited motion, is not 77 square centimeters or more in size, and it does not limit the function of the right knee.  

2.  A May 21, 2008 claim submitted by the Veteran was not for a left knee joint disability, to include instability.  

3.  The first medical evidence of record diagnosing instability of the left knee is a July 2, 2008 VA outpatient treatment record; instability was not factually ascertainable prior to this date.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an initial disability evaluation of 10 percent for scarring of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7 (2013); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

2.  The criteria for establishing entitlement to an effective date prior to July 2, 2008 for the establishment of a separate 20 percent disability evaluation for instability of the left knee have not been met.  38 U.S.C.A. §§ 510(a), 5110, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.151(a), 3.400 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Board notes that, in regards to the initial rating issue and the effective date issue, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b) (1), 19.29 (2013); Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).)

In light of issues as discussed above, and with due regard to the relative responsibilities of the parties, the Board finds that the notification requirements have been satisfied as to both timing and content for the claims adjudicated herein.  Adequate notice was provided to the Veteran that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) prior to the transfer and certification of his case to the Board.  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished for the two claims adjudicated herein, and therefore appellate review may proceed on the merits.  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in October 2008 and September 2009, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private medical records have also been associated with the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claims that has not yet been obtained.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Hearing and Bryant Consideration

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing conducted in this case, the undersigned outlined the issues on appeal and suggested that any evidence tending to support the claims that had not yet been submitted should be, which included in this case evidence of disability associated with right knee scar, and evidence supporting an earlier effective date for service connection for left knee instability.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

As discussed in the introduction above, the Board's prior decision of April 2012 has been vacated precisely based on a settlement regarding the possibility of inadequate notice by the VLJ who conducted a hearing at which the Veteran testified in furtherance of his claims.  However, following the vacating of the Board's decision in this case, the Veteran and his representative were afforded the opportunity of a new hearing prior to the Board's new adjudication of the appealed claims, and they specifically declined a new Board hearing.  Thus, the opportunity of such additional notice at a Board hearing was offered the Veteran but was declined.  Under such circumstances, for the Board to do otherwise than adjudicate those appealed issues not requiring further remand on other bases would constitute unreasonable delay and a waste of scarce VA resources.  Counts v. Brown, 6 Vet. App. 473, 478-79 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition.").

To the extent the Board's findings, analysis, and determinations herein remain relatively unaltered from its findings, analysis, and determinations in the now vacated April 2012 Board decision, this is not reflective of the Board's failure to review and consider all the evidence of record, inclusive of evidence and arguments added to the claims file subsequent to the April 2012 decision.  Rather, this is reflective of the soundness of the Board's prior adjudication and the absence of new evidence or argument relevant to the Board's adjudication of these two issues added to the claims file after to that April 2012 adjudication (unlike the low back issue that is remanded below).  

Increased Disability Evaluation for Scarring of the Right Knee

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  


Facts and Analysis

The Veteran contends that he is entitled to an initial compensable disability evaluation for his right knee scar.  Having reviewed the evidence of record, the Board finds that it is at least in equipoise as to that matter.  When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, an initial disability evaluation of 10 percent is warranted.  

In May 2008, VA received a claim from the Veteran seeking entitlement to service connection for painful and tender scars of both knees.  In a November 2008 rating decision, the RO granted service connection for a scar of the right knee.  A noncompensable (zero percent) disability evaluation was assigned under Diagnostic Code 7804, effective as of May 21, 2008.  A timely notice of disagreement to the assigned rating was received by VA in March 2009.  However, the noncompensable disability evaluation was continued in an August 2009 statement of the case and a September 2009 supplemental statement of the case.  The Veteran appealed this decision to the Board in November 2009.  

The Veteran was afforded a VA examination of the right knee in October 2008.  It was noted that the Veteran underwent surgery of the right knee in 1993.  Examination revealed a 13 centimeter (cm) scar of the right knee.  The scar was noted to be well-healed and unattached to underlying tissue.  The examiner noted that the scar was not tender and that the Veteran's pain was a result of the internal portion of the knee.  

The Veteran was afforded another VA examination for this condition in September 2009.  The Veteran reported that his surgical scar frequently itched and resulted in a deep pain.  He was noted to have a linear scar measuring 10.5 centimeters (cm) in length and 1 centimeter in width.  The scar was flesh-colored, flat and non-adherent to underlying tissue.  Skin texture was deemed to be normal and the scar was described as stable.  The examiner also concluded that the scar was superficial and not deep, with no inflammation or keloid.  The scar did not affect joint motion and it was not disfiguring.  

Finally, during his August 2010 hearing, the Veteran testified that his scar was tender and painful.  He also indicated that the pain increased when he wore certain things like jeans or his knee brace.  As a lay person, the Veteran is competent to testify to his symptomatology.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  

The above evidence suggests that the Veteran is entitled to an initial disability evaluation of 10 percent for his right knee scar.  Diagnostic Code 7804 provides for a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).  The Veteran has testified to tenderness in his scar, increasing when he wears materials such as denim.  The record contains no evidence to call into question the Veteran's assertion that his scar is in fact tender, and the Veteran's report of itching and pain was also noted during his September 2009 examination.  As such, the evidence is at least in equipoise as to whether the Veteran's right knee scarring is indeed tender.  

The Board recognizes that the October 2008 VA examiner concluded that the Veteran's right knee scar was not in and of itself painful.  Rather, his pain was associated with the inside of the knee.  While the Board has considered this opinion, it does not find it to be decisive in this case.  The Veteran is competent to state whether his scar itself is tender, and he has continued to make this assertion numerous times since the October 2008 VA examination.  In light of this fact, the Board cannot simply dismiss the Veteran's claims that his scarring is in fact tender.  

The Board has also considered whether the Veteran may be entitled to a disability evaluation in excess of 10 percent under any other applicable diagnostic code.  Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  38 C.F.R. § 4.118 (2008).  The September 2009 VA examiner concluded that the Veteran's scar was not deep, and according to the October 2008 VA examination report, the Veteran's scar was unattached to underlying tissue.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  Id.  It was also noted to be well-healed and there is no evidence of it resulting in limitation of motion.  Finally, it is not 77 sq. cm in size.  The Veteran also reported no symptomatology other than tenderness during his August 2010 hearing.  As such, a higher disability evaluation is not warranted under Diagnostic Code 7801.  

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  However, a disability evaluation in excess of 10 percent is not available under this code.  See 38 C.F.R. § 4.118.  Likewise, a disability evaluation in excess of 10 percent is not available under Diagnostic Code 7803.  Id.  As such, these codes do not permit a higher disability evaluation.  

Finally, Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118 (2008).  The record does not contain any evidence suggesting that the Veteran's scar has limited his function of the right knee, and the September 2009 VA examiner specifically concluded that the Veteran's scar did not impact joint motion.  As such, a disability evaluation in excess of 10 percent is not warranted under any other applicable diagnostic criteria.  

As a final matter, the Board notes that revised provisions for evaluating scars were again enacted effective October 23, 2008.  However, the new regulation provides that the revised provisions are applicable only to claims received on or after October 23, 2008.  In the present case, the Veteran's claim was received in May 2008.  Accordingly, the revisions do not apply in the present case.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's right knee scarring has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1) (2013).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In sum, resolving all reasonable doubt in favor of the Veteran, the Board finds that an initial disability evaluation of 10 percent is warranted for the scarring of the Veteran's right knee.  The claim is granted to that extent.

Earlier Effective Date for a 20 Percent Disability Rating

The Veteran contends that he is entitled to an effective date prior to July 2, 2008, for the establishment of a 20 percent disability evaluation for his left knee instability.  However, as outlined below, the preponderance of the evidence of record demonstrates that an earlier effective date is not warranted in this case.  

The record reflects that the Veteran was granted service connection for a left knee injury in an August 1992 rating decision.  A 10 percent disability evaluation was assigned at this time under Diagnostic Code 5257, effective as of March 21, 1992.  In September 2007, VA received a claim from the Veteran seeking a higher disability evaluation for his left knee disability, as well as service connection for a right knee disability.  Service connection was granted for a right knee disability in a December 2007 rating decision, but his claim for an increased disability evaluation for the left knee was denied.  VA received a notice of disagreement from the Veteran in May 2008, but the Veteran limited his disagreement specifically to his right knee condition, a hip condition and degenerative disc disease of the lumbar spine.  As such, the September 2007 claim for a higher left knee disability evaluation was not appealed.  

In May 2008, VA received a separate claim from the Veteran seeking service connection for his degenerative disc disease of the lumbar spine, as secondary to his service-connected knee disabilities, and service connection for painful and tender scars on both knees.  The Veteran's claim made no reference to left knee instability or a higher disability evaluation for the left knee.  In a November 2008 rating decision, the RO sua sponte granted service connection for instability of the left knee, and assigned a 20 percent disability evaluation as of October 28, 2008 - the date in which instability was diagnosed by a VA examiner.  In March 2009, VA received a notice of disagreement from the Veteran.  It was specifically noted that the Veteran was of the opinion that the proper effective date for instability of the left knee was May 21, 2008 - the date in which he submitted his claim.  

In an August 2009 rating decision, the RO granted an earlier effective date of July 2, 2008 - the earliest medical evidence of record noting left knee instability.  However, the Veteran continued to express his disagreement with the effective date, contending that May 21, 2008 was the proper date.  

With that having been said, the Board finds that the preponderance of the evidence of record demonstrates that an effective date for establishing entitlement to service connection for left knee instability, prior to July 2, 2008, is not warranted.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).  An exception to this rule provides that the effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).  Generally then, to determine an appropriate effective date for an increased rating, the Board must determine when a claim for an increased rating was received and, if possible, when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2013).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 510(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

In the present case, it is clear that VA did not receive a formal claim from the Veteran regarding the left knee.  His May 21, 2008 notice of disagreement was very specific, referring only to the right knee, the hip, and the lumbar spine.  A separate claim received from the Veteran on May 21, 2008 referenced the lumbar spine and scars of the knees.  Again, there was no suggestion that the Veteran was seeking compensation for left knee instability or a higher disability evaluation for his left knee joint.  The record contains no other communications from the Veteran that could be construed as a formal claim for left knee instability or a higher disability evaluation for the left knee.  

The submission of certain medical records may constitute an informal claim for an increase in disability compensation.  38 C.F.R. § 3.155(a).  When considering "informal claims" based on medical records, the "date of claim" will be the date of treatment for VA or uniformed services report of examination, hospitalization, or treatment and the date of receipt for evidence from a private physician, layman, state, or other institution.  See 38 C.F.R. §§ 3.155(c); 3.157(b) (2013).  

According to a November 2007 VA examination report, there was no left knee instability.  No further medical evidence diagnosed left knee instability until July 2, 2008.  According to a VA outpatient treatment record from this date, the Veteran suffered from left knee instability, swelling and limited flexion.  An October 2008 VA examination report confirms that the Veteran wore a brace on the left knee for stability.  Therefore, there is no medical evidence of record, prior to July 2, 2008, that could reasonably be interpreted as an informal claim for instability of the left knee.  

In summary, the record clearly demonstrates that the Veteran did not file any claim related to the left knee, aside from scarring in May 2008, subsequent to the unappealed rating decision of December 2007.  It is not until July 2, 2008, that the record contains evidence establishing left knee instability; that is, this is when it was factually ascertainable.  As such, the preponderance of the evidence of record demonstrates that an effective date for the award of a separate 20 percent disability evaluation for instability of the left knee, prior to July 2, 2008, is not warranted.  

The Board recognizes that the Veteran contends he is entitled to an earlier effective date.  He testified in August 2010 that he believed the appropriate effective date was May 21, 2008 - the date his claim was received by VA.  However, as noted previously, a careful review of both documents received on May 21, 2008 clearly reflects that the Veteran made no claim that could reasonably be construed as seeking service connection for instability of the left knee or a higher disability evaluation for a disability of the left knee joint.  As such, the Veteran's testimony fails to demonstrate entitlement to an earlier effective date.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an effective date prior to July 2, 2008 for the establishment of a separate 20 percent disability evaluation for instability of the left knee must be denied.


ORDER

An initial disability evaluation of 10 percent for scarring of the right knee is granted, subject to the laws and regulations governing the payment of monetary awards.

An effective date prior to July 2, 2008, for the establishment of a separate 20 percent disability evaluation for left knee instability, is denied.  


REMAND

The Board finds that further remand of the claim of entitlement to service connection for degenerative disk disease of the lumbar spine, to include as secondary to service-connected knee disabilities, is warranted.

By a May 2013 letter, private treating physician A.J., M.D., noted that Veteran had chronic knee pain related to military service.  The physician then opined, "It is probable that the knee pain has directly affected his chronic and acute lower back pain as he is unable to properly lift.  He cannot properly use his knees to lift and therefore has to use his back more which results in strains of the back muscles and spine."

This evidence at least indicates that the Veteran's low back disability may be related to his service-connected knee disabilities.  Therefore, the Board finds that a VA examination is warranted that addresses the question raised by the private physician-whether the Veteran's knee disabilities may be causally linked to the Veteran's low back degenerative disk disease in this manner.

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate examination to address the nature and etiology of his claimed degenerative disk disease of the lumbar spine.  The Veteran's records as contained in digital formats including Virtual VA and VBMS should be made available to the examiner for review for the examination.  All indicated tests and studies should be performed, and all findings should be reported in detail.  

The VA examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed degenerative disk disease of the lumbar spine was caused or aggravated (i.e., permanently worsened beyond the nature progress of the disease) by his service-connected disabilities of the knees, inclusive of post-operative injury to the left knee with limited extension, instability of the left knee, post-operative patellofemoral syndrome of the right knee with degenerative changes, limitation of motion of the right knee, lateral instability of the right knee, and surgical scars of each knee.  

The examiner should specifically address whether the lumbar degenerative disk disease was caused or whether there was any permanent increase in severity of the lumbar degenerative disk disease due to or the result of any of these service-connected knee disabilities, or due to any of these knee disabilities in combination, and not due to the natural progress of the lumbar degenerative disk disease.

When answering these questions, the examiner should consider the May 2013 opinion letter by private treating physician A.J., M.D., which states, "It is probable that the knee pain has directly affected his chronic and acute lower back pain as he is unable to properly lift.  He cannot properly use his knees to lift and therefore has to use his back more which results in strains of the back muscles and spine."  

The examiner should specifically address whether aggravation of the Veteran's lumbar degenerative disk disease by any of his service-connected knee disabilities is supported by medical knowledge and the facts of this case, including potentially based on the rationale provided by A.J., M.D., as based on the Veteran lifting with his back due to knee pain.  

In rendering an opinion, the examiner should acknowledge and discuss any relevant evidence of record, which may include the Veteran's service treatment records, private treatment records, VA treatment records, the Veteran's lay statements, and any other relevant information. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to any conclusions.

2.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed. In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After he has had an adequate opportunity to respond, the issue should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


